Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As an alternative to the Section 112(a) rejection above, the Examiner asserts that even if the language “vertically aligned magnets” was found to be inherent, that the claim language would still lack proper antecedent basis from the specification.  For example, it is noted that paragraph 50 of the specification hints at multiple magnets along an axial axis of the piston cylinder, but it is not clear whether this is what is meant by “vertically aligned magnets” as now set forth in the claims.
Claim Rejections Based Upon Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson Jr. et al (US 5,693,091; hereafter referred to as LN) in view of Buchwald et al (US 4,610,658; hereafter referred to as BD).  LN meets the claim language where:
The pulsatile blood pump as claimed is the pump module arrangement (34) of LN (see Figures 1 and 14 as well as column 7, line 34 to column 8, line 26);
The chamber as claimed is the space inside the cylinder (3) of LN;
The upstream portion as claimed is the ring (7);
The downstream portion as claimed is the ring (15);
The wall as claimed is the cylinder (3);
The inlet as claimed is the sewing cuff (4) that is sized to fit within a ventricle of unspecified size because it is sized to fit within an aorta that is relatively smaller;
The outlet as claimed is the sewing cuff (16);
The piston as claimed is the piston-valve (1);
The first side as claimed is the side upstream of the leaflets (2);
The first face as claimed is the face of the piston-valve (1) facing the left side of the arrangement (34);
The second side as claimed is downstream of the leaflets (2)
The second face as claimed is the face of the piston-valve (1) facing the right side or downstream end of the arrangement (34);
The aperture as claimed is the “central flow passage” described on column 7, lines 34-48;
The valve as claimed is the valve with leaflets (2) of the piston-valve (1) and it is coupled to the second side which meets the valve where the leaflets are attached to the central flow passage, but it is not directly coupled to the second face of the second side as claimed;
The “plurality of vertically aligned magnets hermetically sealed within the wall of the piston and perpendicular to the second side” as now claimed is met or appears to be met where there are two magnets that have their poles vertically aligned with the axis of the piston and perpendicular to the second side; see Figures 4 and 1 where the two magnets are shown and see column 11, line 60 to column 12, line 37 where the two magnets are described.  Additionally, the “hermetically sealed within the wall of the piston” limitation is met by the disclosure on column 9, line 49 to column 10, line 19 of LN.

       
    PNG
    media_image1.png
    626
    872
    media_image1.png
    Greyscale

Regarding claims 4 and 5, the Applicant is directed to see column 10, lines 30-46 of LN.
Regarding claims 6 and 15, the stator coils as claimed are the windings (12) of LN; see column 9, line 49 to column 10, line 19 of LN.
Regarding claims 7, 16 and 20, the Applicant is directed to see column 10, lines 9-19 of LN.

Regarding claim 9, if sized to fit in an aorta, it is clearly sized to fit within a ventricle of unspecified size.
Regarding claims 10 and 17, the claimed gap is met because the “close clearance” means that a gap exists between the piston-valve and the cylinder; see column 7, lines 42-48 of LN.
Regarding claim 11, the claim language follows that of independent claim 1 but claim 11 has fewer limitations such that it is also rendered clearly obvious over the applied prior art.
Regarding claim 14, the valve of both LN and BD are one way valves that function in the manner claimed.
Regarding claim 18, the Applicant is directed to see Figures 7(a) to 7(j) and column 12, line 46 to column 13, line 52 of LN, especially column 13, lines 44-52 that teach the alternating magnetic field as claimed.
Regarding claim 19, the claim language is interpreted as intended use with a heart of unspecified cardiac cycle, but LN teaches that this sort of synchronization was known to the art and provided the means to do the same; see Figures 8-8(a) and column 16, lines 4-55 of LN.

    PNG
    media_image2.png
    965
    688
    media_image2.png
    Greyscale

Regarding claim 20, the claim language follows that of independent claim 1 but claim 20 has additional limitations that are addressed in the paragraphs supra.  The valves of both LN and BD are both check valves because they are designed to allow flow in only one direction.
As an alternative claim interpretation to the claim interpretation utilized in the previous Section 103 ground of rejection, the Examiner hereby gives the following ground of rejection that give more weight to the “vertically aligned magnets” as requiring that the separate magnets be stacked along the axial axis of the piston cylinder.
Claims 1, 4-7, 9-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson Jr. et al (US 5,693,091; hereafter referred to as LN) in view of Buchwald et al (US 4,610,658; hereafter referred to as BD), further in view of Goldowsky (US 5,924,975) or LaRose et al (US 2013/0330219; hereafter referred to as LaRose).  LN as modified by BD renders the claim language obvious as explained in the previous ground of rejection but is be interpreted herein as not meeting the claim language requiring “vertically aligned magnets” as now claimed.  Goldowsky, directed to the same field of endeavor, teaches multiple piston rings (see Figure 2, elements (28b) and column 7, lines 19-25), and LaRose, directed to the same field of endeavor, teaches multiple magnets along an axial axis of the cylinder valve (see Figure 2A and paragraph 8).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize “vertically aligned magnets” stacked along the axial axis within the piston of LN in order to give better alignment and stability of the suspended element as is taught or suggested by Goldowsky or LaRose.
Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive.
	The Applicant traverses the prior art rejection by arguing that the valve of LN and BD fail to disclose “a plurality of vertically aligned magnets hermetically sealed with the 
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774